EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, to the
extent included in any such facilities, letters of credit and swingline loans)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.    Assignor:  

 

2.    Assignee:  

 

  [and is an Affiliate1] 3.    Borrower:   Federated Investors, Inc. 4.   
Agent:   PNC Bank, National Association, as the agent under the Credit Agreement
5.    Credit Agreement:   The Credit Agreement dated as of August 19, 2008 among
Federated Investors, Inc., the Banks now or hereafter party thereto, PNC Bank,
National Association, as Agent, and the Guarantors now or hereafter party
thereto

 

1

Insert if applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all Banks    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans2  

                                  

  3    $                             $                            
                     % 

                                  

     $                             $                            
                     % 

                                  

     $                             $                            
                     % 

Effective Date:                          , 20     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

Consented to and5 Accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as
Agent

By  

 

  Name:     Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

3

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.) The same percentage of each facility owned by the Assignor
shall be assigned to the Assignee.

4

Assignor shall pay a fee of $3,500 to the Agent in connection with the
Assignment.

5

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

Consented to:]6

 

FEDERATED INVESTORS, INC. By  

 

  Name:     Title:  

 

6

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Bank under the Credit Agreement, (ii) it meets all requirements, if
any, of an eligible assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Bank thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 8.3.2 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision, and (v) if Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed



--------------------------------------------------------------------------------

counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania.

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)

FORM OF

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This Continuing Agreement of Guaranty and Suretyship (the “Guaranty”), dated as
of August 19, 2008, is jointly and severally given by each of the undersigned
and each of the other Persons which become Guarantors hereunder from time to
time (each a “Guarantor” and collectively the “Guarantors”) in favor of PNC
BANK, NATIONAL ASSOCIATION, as agent for the Banks (the “Agent”) in connection
with the Credit Agreement, dated as of the date hereof, by and among FEDERATED
INVESTORS, INC., a Pennsylvania corporation (the “Borrower”), the Guarantors now
or hereafter party thereto, the Agent, and the Banks now or hereafter party
thereto (the “Banks”) (as amended, restated, modified, or supplemented from time
to time hereafter, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement.

1. Guarantied Obligations. To induce the Agent and the Banks to make loans and
grant other financial accommodations to the Borrower under the Credit Agreement,
each Guarantor hereby unconditionally and irrevocably guaranties to the Agent
and each Bank and each Affiliate of each Bank, and becomes surety, as though it
was a primary obligor for, the full and punctual payment and performance when
due (whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar laws of any country or jurisdiction) of all obligations, liabilities,
and indebtedness from time to time of the Borrower or any other Guarantor to the
Agent or any of the Banks or any Affiliate of any Bank under or in connection
with the Credit Agreement or any other Loan Document, whether for principal,
interest, fees, indemnities, expenses, or otherwise, and all refinancings or
refundings thereof, whether such obligations, liabilities, or indebtedness are
direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to the Borrower
or any Guarantor or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation, liability, or
indebtedness is not enforceable or allowable in such proceeding, and including
all obligations, liabilities, and indebtedness arising from any extensions of
credit under or in connection with the Loan Documents from time to time,
regardless whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied)
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the “Guarantied Obligations” and each as a “Guarantied
Obligation”). Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Agent or any of the Banks (or any one or more assignees
or transferees thereof) from time to time assign or otherwise transfer all or
any portion of their respective rights and obligations under the Loan Documents,
or any other Guarantied Obligations, to any other Person. In furtherance of the
foregoing, each Guarantor jointly and severally agrees as follows.



--------------------------------------------------------------------------------

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Agent and the Banks or any
one or more of them. All payments made hereunder shall be made by each Guarantor
in immediately available funds in United States dollars and shall be made
without setoff, counterclaim, withholding, or other deduction of any nature.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Bank, the Agent, or the
Borrower or any other obligor on any of the Guarantied Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or equity.
Each of the Guarantors agree that the Guarantied Obligations will be paid and
performed strictly in accordance with the terms of the Loan Documents. Without
limiting the generality of the foregoing, each Guarantor hereby consents to, at
any time and from time to time, and the joint and several obligations of each
Guarantor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Agent or the Banks or any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Guarantied Obligations (whether or not contemplated by the Loan
Documents as presently constituted and expressly including without limitation
any increase to the Term Loan Commitments contemplated by Section 3.6 of the
Credit Agreement); any change in the time, manner, method, or place of payment
or performance of, or in any other term of, any of the Guarantied Obligations;
any execution or delivery of any additional Loan Documents; or any amendment,
modification or supplement to, or refinancing or refunding of, any Loan Document
or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not

 

2



--------------------------------------------------------------------------------

limited to collections resulting from realization upon any direct or indirect
security for the Guarantied Obligations) to other obligations, if any, not
entitled to the benefits of this Guaranty, in preference to Guarantied
Obligations entitled to the benefits of this Guaranty, or if any collections are
applied to Guarantied Obligations, any application to particular Guarantied
Obligations;

(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights, or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Agent or the Banks,
or any of them, or any other Person in connection with the enforcement of,
realization upon, or exercise of rights or remedies under or in connection with,
or, any other action or inaction by any of the Agent or the Banks, or any of
them, or any other Person in respect of, any direct or indirect security for any
of the Guarantied Obligations. As used in this Guaranty, “direct or indirect
security” for the Guarantied Obligations, and similar phrases, includes any
collateral security, guaranty, suretyship, letter of credit, capital maintenance
agreement, put option, subordination agreement, or other right or arrangement of
any nature providing direct or indirect assurance of payment or performance of
any of the Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the Agent
or the Banks, or any of them (including but not limited to any election under
Section 1111(b)(2) of the United States Bankruptcy Code), the Borrower, or any
other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that Subsidiaries of the Loan
Parties created or acquired after the date of this Agreement may join in this
Guaranty pursuant to Section 8.1.11 and Section 11.18 of the Credit Agreement
and each Guarantor affirms that its obligations shall continue hereunder
undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable law, each Guarantor waives each of
the following:

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of the Borrower or
any other Person;

 

3



--------------------------------------------------------------------------------

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Agent or the Banks, or any of them, or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Guaranty or any other Loan Document, and any
requirement that any Guarantor receive notice of any such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Agent or the Banks,
or any of them (including but not limited to commencement or completion of any
judicial proceeding or nonjudicial sale or other action in respect of collateral
security for any of the Guarantied Obligations), which results in denial or
impairment of the right of the Agent or the Banks, or any of them, to seek a
deficiency against the Borrower or any other Person or which otherwise
discharges or impairs any of the Guarantied Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon termination of all Commitments and indefeasible
payment in full of all Guarantied Obligations, this Guaranty shall terminate;
provided, however, that this Guaranty shall continue to be effective or be
reinstated, as the case may be, any time any payment of any of the Guarantied
Obligations is rescinded, recouped, avoided, or must otherwise be returned or
released by any Bank or Agent

 

4



--------------------------------------------------------------------------------

upon or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

6. Subrogation. No Guarantor shall exercise any rights against the Borrower or
any other Guarantor arising in connection with the Guarantied Obligations
(including rights of subrogation, contribution, and the like) until the
Guarantied Obligations have been indefeasibly paid in full and all Commitments
have been terminated. If any amount shall be paid to any Guarantor by or on
behalf of the Borrower or any other Guarantor by virtue of any right of
subrogation, contribution, or the like, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and shall be held in trust for the
benefit of, the Agent and the Banks and shall forthwith be paid to the Agent to
be credited and applied upon the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8. Taxes.

(a) No Deductions. All payments made by any Guarantor under any of the Loan
Documents shall be made free and clear of and without deduction for any present
or future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on the net income of
any Bank and all income and franchise taxes of the United States applicable to
any Bank (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”). If any
Guarantor shall be required by law to deduct any Taxes from or in respect of any
sum payable under any of the Loan Documents, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Subsection (a) such Bank receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make such
deductions and (iii) such Guarantor shall timely pay the full amount deducted to
the relevant tax authority or other authority in accordance with applicable law.

(b) Stamp Taxes. In addition, each Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder or from the
execution, delivery, or registration of, or otherwise with respect to, any of
the Loan Documents (hereinafter referred to as “Other Taxes”).

 

5



--------------------------------------------------------------------------------

(c) Indemnification for Taxes Paid by any Bank. Each Guarantor shall indemnify
each Bank for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Subsection) paid by any Bank and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date a Bank makes
written demand therefor.

(d) Certificate. Within 30 days after the date of any payment of any Taxes by
any Guarantor, such Guarantor shall furnish to each Bank, the original or a
certified copy of a receipt evidencing payment thereof. If no Taxes are payable
in respect of any payment by such Guarantor, such Guarantor shall, if so
requested by a Bank, provide a certificate of an officer of such Guarantor to
that effect.

9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to the Loan Document Joinder
and Assumption Agreement in substantially the form attached hereto as
Exhibit 1.1(L)(2) to the Credit Agreement (“Loan Document Joinder”), and in the
manner provided in Section 11.6 of the Credit Agreement. The Agent and the Banks
may rely on any notice (whether or not made in a manner contemplated by this
Guaranty) purportedly made by or on behalf of a Guarantor, and the Agent and the
Banks shall have no duty to verify the identity or authority of the Person
giving such notice.

10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Agent or any Bank of signature pages hereof purporting to be signed on behalf
of any Guarantor shall constitute effective and binding execution and delivery
hereof by such Guarantor.

11. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Agent and the Banks, or any of them, shall have the right from time to time,
without notice to any Guarantor, to set off against and apply to such due and
payable amount any obligation of any nature of any Bank or the Agent, or any
subsidiary or affiliate of any Bank or Agent, to any Guarantor, including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, however evidenced) now or hereafter
maintained by any Guarantor with the Agent or any Bank or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the Agent or
the Banks, or any of them, shall have given any notice or made any demand under
this Guaranty or under such obligation to the Guarantor, whether such obligation
to the Guarantor is absolute or contingent, matured or unmatured (it being
agreed that the Agent and the Banks, or any of them, may deem such obligation to
be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or

 

6



--------------------------------------------------------------------------------

indirect security or right or remedy available to the Agent or any of the Banks.
The rights of the Agent and the Banks under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Agent and the Banks, or any of them, may have, and
nothing in this Guaranty or in any other Loan Document shall be deemed a waiver
of or restriction on the right of setoff or banker’s lien of the Agent and the
Banks, or any of them. Each of the Guarantors hereby agree that, to the fullest
extent permitted by law, any affiliate or subsidiary of the Agent or any of the
Banks and any holder of a participation in any obligation of any Guarantor under
this Guaranty, shall have the same rights of setoff as the Agent and the Banks
are provided in this Section (regardless whether such affiliate or participant
otherwise would be deemed a creditor of the Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Bank and Agent and shall forthwith be paid to the Agent to be credited
and applied to the Guarantied Obligations when due and payable.

12. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13. Successors and Assigns. Except as otherwise expressly provided in
Section 8.2.7 of the Credit Agreement, this Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Agent and the Banks, or any of them, and their successors and
assigns. Without limitation of the foregoing, the Agent and the Banks, or any of
them (and any successive assignee or transferee), from time to time may assign
or otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other person and such
Guarantied Obligations (including any Guarantied Obligations resulting from
extension of credit by such other Person under or in connection with the Loan
Documents) shall be and remain Guarantied Obligations entitled to the benefit of
this Guaranty, and to the extent of its interest in such Guarantied Obligations
such other Person shall be vested with all the benefits in respect thereof
granted to the Agent and the Banks in this Guaranty or otherwise.

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This agreement shall be governed by, construed, and enforced
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles.

(b) Certain Waivers. Each Guarantor hereby irrevocably:

(i) Consents to the nonexclusive jurisdiction of the Court of Common Pleas of
Allegheny County and the United States District Court for the Western District
of Pennsylvania, and waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail directed to the Borrower at the address provided for in the Credit
Agreement and service so made shall be deemed to be completed upon actual
receipt thereof;

 

7



--------------------------------------------------------------------------------

(ii) Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

(iii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

15. Severability; Modification to Conform to Law.

(a) It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable law, without in
any matter affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

(b) Without limitation of the preceding subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Agent or any of the Banks or such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:

(A) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the value of the benefits described in
Section 15(b) hereof, including (and to the extent not inconsistent with
applicable federal and state laws affecting the enforceability of guaranties)
distributions, commitments, and advances made to or for the benefit of such
Guarantor with the proceeds of any credit extended under the Loan Documents, or

 

8



--------------------------------------------------------------------------------

(B) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Agent and the Banks, additional Persons may become
parties to this Guaranty and thereby acquire the duties and rights of being
Guarantors hereunder by executing and delivering to the Agent and the Banks a
Guarantor Joinder in the form of Exhibit 1 hereto. No notice of the addition of
any Guarantor shall be required to be given to any pre-existing Guarantor and
each Guarantor hereby consents thereto.

17. Joint and Several Obligations. Each of the obligations of each and every
Guarantor under this Guaranty are joint and several. The Agent and the Banks, or
any of them, may, in their sole discretion, elect to enforce this Guaranty
against any Guarantor without any duty or responsibility to pursue any other
Guarantor and such an election by the Agent and the Banks, or any of them, shall
not be a defense to any action the Agent and the Banks, or any of them, may
elect to take against any Guarantor. Each of the Banks and Agent hereby reserve
all right against each Guarantor.

18. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith, are a reasonably equivalent exchange of value in
return for providing this Guaranty.

 

9



--------------------------------------------------------------------------------

19. Limitation of Liability. The parties to this Agreement and the Agent and the
Banks are expressly put on notice of the limitation of liability as set forth in
the declarations of trust of certain of the Guarantors and agree that, except as
set forth in the following sentence, the obligations assumed by such Guarantors
pursuant to this Agreement be limited in any case to such Guarantors and their
respective assets. The parties to this Agreement and the Agent and the Banks
shall not seek satisfaction of any obligation of such Guarantors under this
Agreement from any of the shareholders, trustees, officers, employees or agents
of any of the Guarantors except as contemplated under the declarations of trust
of certain of the Guarantors. Notwithstanding the foregoing, nothing in such
declarations of trust or elsewhere shall prohibit the Agent on behalf of the
Banks from pursuing any remedies against any outside professionals or
consultants employed by the Guarantors.

20. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof,”
“herein,” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including,” as used herein, is
not a term of limitation and means “including without limitation.”

(b) Amendments, Waivers. Except as otherwise expressly provided in Section 8.2.7
of the Credit Agreement, no amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Agent and the Banks. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No delay or
failure of the Agent or the Banks, or any of them, in exercising any right or
remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Agent and the Banks under this Guaranty are
cumulative and not exclusive of any other rights or remedies available
hereunder, under any other agreement or instrument, by law, or otherwise.

(c) Telecommunications. Each Bank and Agent shall be entitled to rely on the
authority of any individual making any telecopy or telephonic notice, request,
or signature without the necessity of receipt of any verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees incurred by the Agent or any of
the Banks in enforcing this Guaranty against any Guarantor and each Guarantor
shall pay and indemnify each Bank and Agent for, and hold it harmless from and
against, any and all obligations, liabilities, losses, damages, costs, expenses
(including disbursements and reasonable legal fees of counsel to any Bank or
Agent), penalties, judgments, suits, actions, claims, and disbursements imposed
on, asserted against, or incurred by any Bank or Agent (A) relating to the
preparation, negotiation, execution, administration, or enforcement of or
collection under this Guaranty or any document, instrument, or agreement
relating to any of the Guarantied Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof; (B) relating to any amendment, modification, waiver, or consent
hereunder or relating to any

 

10



--------------------------------------------------------------------------------

telecopy or telephonic transmission purporting to be by any Guarantor or the
Borrower; (C) in any way relating to or arising out of this Guaranty, or any
document, instrument, or agreement relating to any of the Guarantied
Obligations, or any action taken or omitted to be taken by any Bank or Agent
hereunder, and including those arising directly or indirectly from the violation
or asserted violation by any Guarantor or the Borrower or the Agent or any Bank
of any law, rule, regulation, judgment, order, or the like of any jurisdiction
or political subdivision thereof (including those relating to environmental
protection, health, labor, importing, exporting, or safety) and regardless
whether asserted by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty, the Credit Agreement and the other Loan
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede any and all other prior and
contemporaneous understandings and agreements.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Agent and the Banks, or any of them, any extension of credit, or any other
event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 4 OF CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

FEDERATED ADMINISTRATIVE SERVICES By:  

 

Name:  

 

Title:  

 

FEDERATED ADMINISTRATIVE SERVICES, INC. By:  

 

Name:  

 

Title:  

 

FEDERATED INVESTMENT MANAGEMENT COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED GLOBAL INVESTMENT MANAGEMENT CORP. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 4 OF CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

 

FEDERATED INVESTORS MANAGEMENT COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED INVESTMENT COUNSELING By:  

 

Name:  

 

Title:  

 

FEDERATED SERVICES COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED SHAREHOLDER SERVICES COMPANY By:  

 

Name:  

 

Title:  

 

FII HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 4 OF CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

 

FEDERATED PRIVATE ASSET MANAGEMENT, INC. By:  

 

Name:  

 

Title:  

 

RETIREMENT PLAN SERVICE COMPANY OF AMERICA By:  

 

Name:  

 

Title:  

 

FEDERATED ADVISORY SERVICES COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED EQUITY MANAGEMENT COMPANY OF PENNSYLVANIA By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 4 OF CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

 

FEDERATED MDTA TRUST By:  

 

Name:  

 

Title:  

 

HBSS ACQUISITION CO. By:  

 

Name:  

 

Title:  

 

FEDERATED MDTA LLC By:  

 

Name:  

 

Title:  

 

SOUTHPOINTE DISTRIBUTION SERVICES INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT is dated as of August 19, 2008, and is
made by and among the entities listed on Schedule 1 attached hereto (each being
individually referred to herein as a “Company” and collectively as the
“Companies”) in favor of the Agent (as herein defined) for the benefit of the
Banks (as herein defined).

WITNESSETH THAT:

WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in the Credit Agreement of even date herewith
(as it may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Federated Investors, Inc. (the
“Borrower”), the Guarantors now or hereafter party thereto, the banks now or
hereafter party thereto (the “Banks”), and PNC Bank, National Association, as
agent (the “Agent”) for the Banks; and

WHEREAS, pursuant to the Credit Agreement, the Banks intend to make Loans to the
Borrower; and

WHEREAS, the Companies are indebted to each other and/or it is contemplated that
the Companies may become indebted to each other (the Indebtedness of each of the
Companies to any other Company, now existing or hereafter incurred (whether
created directly or acquired by assignment or otherwise), and interest and
premiums, if any, thereon and other amounts payable in respect thereof are
hereinafter collectively referred to as the “Intercompany Indebtedness”); and

WHEREAS, the obligations of the Banks to make Loans are subject to the
condition, among others, that the Companies subordinate the Intercompany
Indebtedness to the Obligations (collectively, the “Senior Debt”) in the manner
set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Intercompany Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Intercompany Indebtedness shall
be subordinate and subject in right of payment to the prior indefeasible payment
in full of all Senior Debt pursuant to the provisions contained herein.

2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection



--------------------------------------------------------------------------------

therewith, relative to any such Company or to its creditors, as such, or to its
assets, or (b) any liquidation, dissolution or other winding up of any such
Company, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (c) any assignment for the benefit of creditors or
any marshalling of assets and liabilities of any such Company (a Company
distributing assets as set forth herein being referred to in such capacity as a
“Distributing Company”), then and in any such event the Agent shall be entitled
to receive, for the benefit of the Agent and the Banks as their respective
interests may appear, indefeasible payment in full of all amounts due or to
become due (whether or not an Event of Default has occurred under the terms of
the Loan Documents or the Senior Debt has been declared due and payable prior to
the date on which it would otherwise have become due and payable) on or in
respect of any and all Senior Debt before the holder of any Intercompany
Indebtedness owed by the Distributing Company is entitled to receive any payment
on account of the principal of or interest on such Intercompany Indebtedness,
and to that end, the Agent shall be entitled to receive, for application to the
payment of the Senior Debt, any payment or distribution of any kind or
character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Intercompany Indebtedness owed by the Distributing
Company in any such case, proceeding, dissolution, liquidation or other winding
up event.

If, notwithstanding the foregoing provisions of this Section, a Company which is
owed Intercompany Indebtedness by a Distributing Company shall have received any
payment or distribution of assets from the Distributing Company of any kind or
character, whether in cash, property or securities, then and in such event such
payment or distribution shall be held in trust for the benefit of the Agent and
the Banks as their respective interests may appear, shall be segregated from
other funds and property held by such Company, and shall be forthwith paid over
to the Agent in the same form as so received (with any necessary endorsement) to
be applied (in the case of cash) to or held as collateral (in the case of
noncash property or securities) for the payment or prepayment of the Senior Debt
in accordance with the terms of the Credit Agreement.

3. No Commencement of any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Banks and the Agent in commencing, any proceeding referred to in
the first paragraph of Section 2 against any other Company which owes it any
Intercompany Indebtedness.

4. Prior Payment of Senior Debt Upon Acceleration of Intercompany Indebtedness.
If any portion of the Intercompany Indebtedness owed by any Company becomes or
is declared due and payable before its stated maturity, then and in such event
the Agent and the Banks shall be entitled to receive indefeasible payment in
full of all amounts due and to become due on or in respect of the Senior Debt
(whether or not an Event of Default has occurred under the terms of the Loan
Documents or the Senior Debt has been declared due and payable prior to the date
on which it would otherwise have become due and payable) before the holder of
any such Intercompany Indebtedness is entitled to receive any payment thereon.

If, notwithstanding the foregoing, any Company shall make any payment of
Intercompany Indebtedness prohibited by the foregoing provisions of this
Section, such payment shall be paid over and delivered forthwith to the Agent,
for the benefit of the Agent and the Banks as their respective interests may
appear.

 

2



--------------------------------------------------------------------------------

The provisions of this Section shall not apply to any payment with respect to
which Section 2 hereof would be applicable.

5. No Payment When Senior Debt in Default. If any Event of Default or Potential
Default shall have occurred and be continuing or such an Event of Default or
Potential Default would result from or exist after giving effect to a payment
with respect to any portion of the Intercompany Indebtedness, unless the Agent
shall have consented to or waived the same, so long as any of the Senior Debt
shall remain outstanding, no payment shall be made by the Company owing such
Intercompany Indebtedness on account of principal or interest on any portion of
the Intercompany Indebtedness. Notwithstanding the foregoing, each Company
agrees that if an Event of Default or Potential Default, having occurred,
thereafter shall be cured and shall cease to continue, the payment restriction
described in the foregoing sentence effected by the occurrence of such an Event
of Default or Potential Default shall thereupon cease and terminate and payments
thereafter becoming due in the ordinary course may be made and received subject,
however, to the provisions of the first sentence of this paragraph.

If, notwithstanding the foregoing, any Company shall make any payment of the
Intercompany Indebtedness to another Company prohibited by the foregoing
provisions of this Section, such payment shall be paid over and delivered
forthwith to the Agent, for the benefit of the Agent and the Banks as their
respective interests may appear.

The provisions of this Section shall not apply to any payment with respect to
which Section 2 hereof would be applicable.

6. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, other than as provided in such
Sections, from making payments at any time of principal of or interest on any
portion of the Intercompany Indebtedness, or the retention thereof by any of the
Companies of any money deposited with them for the payment of or on account of
the principal of or interest on the Intercompany Indebtedness.

7. Rights of Subrogation. Each Company agrees that no payment or distribution to
the Agent or the Banks pursuant to the provisions of this Agreement shall
entitle it to exercise any rights of subrogation in respect thereof until the
Senior Debt shall have been indefeasibly paid in full, and the Term Loan
Commitments shall have terminated.

8. Instruments Evidencing Intercompany Indebtedness. Each Company shall cause
each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of an Intercompany Subordination
Agreement dated as of August 19, 2008 in favor of PNC Bank, National
Association, as agent, which Intercompany Subordination Agreement is
incorporated herein by reference. Notwithstanding any contrary statement
contained in the within instrument, no payment on account of the principal
thereof or interest thereon shall become due or payable except in accordance
with the express terms of said Intercompany Subordination Agreement.”

 

3



--------------------------------------------------------------------------------

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

9. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Agent and the Banks, on the other hand. Nothing contained in this Agreement is
intended to or shall impair, as between any of the Companies and their creditors
other than the Agent and the Banks, the obligation of the Companies to each
other to pay the principal of and interest on the Intercompany Indebtedness as
and when the same shall become due and payable in accordance with its terms, or
is intended to or shall affect the relative rights among the Companies and their
creditors other than the Agent and the Banks, nor shall anything herein prevent
any of the Companies from exercising all remedies otherwise permitted by
applicable Law upon default under any agreement pursuant to which the
Intercompany Indebtedness is created, subject to the rights, if any, under this
Agreement of the Agent and the Banks to receive cash, property or securities
otherwise payable or deliverable with respect to the Intercompany Indebtedness.

10. No Implied Waivers of Subordination. No right of the Agent or any Bank to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Company
or by any act or failure to act by the Agent or any Bank, or by any
non-compliance by any Company with the terms, provisions and covenants of any
agreement pursuant to which the Intercompany Indebtedness is created, regardless
of any knowledge thereof the Agent or any Bank may have or be otherwise charged
with. Except as otherwise permitted under the Credit Agreement, each Company by
its acceptance hereof shall agree that, so long as there is Senior Debt
outstanding or any Term Loan Commitment in effect under the Credit Agreement,
such Company shall not agree to sell, assign, pledge, encumber or otherwise
dispose of, or to compromise, release, forgive or otherwise discharge the
obligations of the other Companies with respect to their Intercompany
Indebtedness, other than by means of payment of such Intercompany Indebtedness
according to its terms, without the prior written consent of the Agent.

Without in any way limiting the generality of the foregoing paragraph, the Agent
or any of the Banks may, at any time and from time to time, without the consent
of or notice to the Companies except the Borrower to the extent provided in the
Credit Agreement, without incurring responsibility to the Companies and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of the Companies to the Agent and the Banks, do any one or
more of the following: (i) change the manner, place or terms of payment, or
extend the time of payment, renew or alter the Senior Debt or otherwise amend or
supplement the Senior Debt or the Loan Documents; (ii) sell, exchange, release
or otherwise deal with any property pledged, mortgaged or otherwise securing the
Senior Debt; (iii) release any person liable in any manner for the payment or
collection of the Senior Debt; and (iv) exercise or refrain from exercising any
rights against any of the Companies and any other person.

 

4



--------------------------------------------------------------------------------

11. Additional Subsidiaries. The Companies covenant and agree that they shall
cause all Subsidiaries created or acquired after the date of this Agreement to
execute an agreement subordinating all Indebtedness owed to any such Subsidiary
by any of the Companies or other Subsidiaries hereafter created or acquired in
the form of Exhibit 1.1(L)(2) to the Credit Agreement.

12. Continuing Force and Effect. This Agreement shall continue in force for so
long as any portion of the Senior Debt remains unpaid and any Term Loan
Commitments under the Credit Agreement remain outstanding, it being contemplated
that this Agreement be of a continuing nature.

13. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Agent or the Banks
hereunder, and any and all waivers or consents to Events of Default or other
departures from the due performance of the Companies hereunder shall be made
only by written agreement, waiver or consent signed by the Agent, acting on
behalf of all the Banks, with the written consent of the Required Banks, any
such agreement, waiver or consent made with such written consent being effective
to bind all the Banks.

14. Expenses. The Companies unconditionally and jointly and severally agree upon
demand to pay to the Agent and the Banks the amount of any and all reasonable
and necessary out-of-pocket costs, expenses and disbursements for which
reimbursement is customarily obtained, including fees and expenses of counsel,
which the Agent or any of the Banks may incur in connection with (a) the
administration of this Agreement, (b) the exercise or enforcement of any of the
rights of the Agent or the Banks hereunder, or (c) the failure by the Companies
to perform or observe any of the provisions hereof.

15. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

16. Governing Law. This Agreement shall be a contract under the internal laws of
the Commonwealth of Pennsylvania and for all purposes shall be construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to its principles of conflicts of law.

17. Successors and Assigns. Except as otherwise expressly provided in
Section 8.2.7 of the Credit Agreement, this Agreement shall inure to the benefit
of the Agent and the Banks and their respective successors and assigns, as
permitted in the Credit Agreement, and the obligations of the Companies shall be
binding upon their respective successors and assigns. The duties and obligations
of the Companies may not be delegated or transferred by the Companies (other
than by a transaction permitted under Section 8.2.6 of the Credit Agreement
provided that the successor shall agree to be bound by the terms of this
Agreement) without the written consent of the Required Banks. Except to the
extent otherwise required by the context of this Agreement,

 

5



--------------------------------------------------------------------------------

the word “Banks” when used herein shall include without limitation any holder of
a Note or an assignment of rights therein originally issued to a Bank under the
Credit Agreement and each such holder of a Note or assignment shall have the
benefits of this Agreement to the same extent as if such holder had originally
been a Bank under the Credit Agreement.

18. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

19. Attorneys-in-Fact. Each of the Companies hereby authorizes and empowers the
Agent, at its election and in the name of either itself, for the benefit of the
Agent and the Banks as their respective interests may appear, or in the name of
each such Company as is owed Intercompany Indebtedness, to execute and file
proofs and documents and take any other action the Agent may deem advisable to
completely protect the Agent’s and the Banks’ interests in the Intercompany
Indebtedness and their right of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Agent, its
officers, employees and agents, or any of them, with full power of substitution,
as the true and lawful attorney-in-fact and agent of such Company and with full
power for such Company and in the name, place and stead of such Company for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing, delivering, filing and recording any instruments which the Agent
may deem necessary or advisable to accomplish the purposes hereof, which power
of attorney, being given for security, is coupled with an interest and
irrevocable. Each Company hereby ratifies and confirms and agrees to ratify and
confirm all action taken by the Agent, its officers, employees or agents
pursuant to the foregoing power of attorney.

20. Application of Payments. In the event any payments are received by the Agent
under the terms of this Agreement for application to the Senior Debt at any time
when the Senior Debt has not been declared due and payable and prior to the date
on which it would otherwise become due and payable, such payment shall
constitute a voluntary prepayment of the Senior Debt for all purposes under the
Credit Agreement.

21. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Agent on behalf of the
Banks may demand specific performance of this Agreement and seek injunctive
relief and may exercise any other remedy available at law or in equity, it being
recognized that the remedies of the Agent on behalf of the Banks at law may not
fully compensate the Agent on behalf of the Banks for the damages they may
suffer in the event of a breach hereof.

22. Consent to Jurisdiction; Waiver of Jury Trial. Each of the Companies hereby
irrevocably consents to the non-exclusive jurisdiction of the Court of Common
Pleas of Allegheny County and the United States District Court for the Western
District of Pennsylvania, waives personal service of any and all process upon it
and consents that all such service of process be made by certified or registered
mail directed to the Companies at the addresses set forth or referred to in
Section 23 hereof and service so made shall be deemed to be completed upon
actual receipt thereof. Each of the Companies waives any objection to
jurisdiction and

 

6



--------------------------------------------------------------------------------

venue of any action instituted against it as provided herein and agrees not to
assert any defense based on lack of jurisdiction or venue, AND EACH OF THE
COMPANIES WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT TO THE FULL EXTENT PERMITTED BY LAW.

23. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Agent or the Banks in
accordance with the provisions of this Agreement shall be given or made as
provided in Section 11.6 of the Credit Agreement. Notice to any Company other
than the Borrower shall be delivered or sent to such Company at its address set
forth on Schedule 1 hereto.

24. Limitation of Liability. The parties to this Agreement and the Agent and the
Banks are expressly put on notice of the limitation of liability as set forth in
the declarations of trust of certain of the Companies and agree that, except as
set forth in the following sentence, the obligations assumed by such Companies
pursuant to this Agreement be limited in any case to such Companies and their
respective assets. The parties to this Agreement and the Agent and the Banks
shall not seek satisfaction of any obligation of such Companies under this
Agreement from any of the shareholders, trustees, officers, employees or agents
of any of the Companies except as contemplated under the declarations of trust
of certain of the Companies. Notwithstanding the foregoing, nothing in such
declarations of trust or elsewhere shall prohibit the Agent on behalf of the
Banks from pursuing any remedies against any outside professionals or
consultants employed by the Companies.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 6 TO INTERCOMPANY SUBORDINATION AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Intercompany Subordination Agreement as of the
day and year first above written.

 

COMPANIES: FEDERATED INVESTORS, INC. By:  

 

Name:  

 

Title:  

 

EDGEWOOD SERVICES, INC. By:  

 

Name:  

 

Title:  

 

FEDERATED ADMINISTRATIVE SERVICES By:  

 

Name:  

 

Title:  

 

FEDERATED ADMINISTRATIVE SERVICES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 6 TO INTERCOMPANY SUBORDINATION AGREEMENT]

 

FEDERATED INVESTMENT MANAGEMENT COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED INVESTORS TRUST COMPANY By:  

 

Name:  

 

Title:  

 

SOUTHPOINTE DISTRIBUTION SERVICES INC. By:  

 

Name:  

 

Title:  

 

FEDERATED GLOBAL INVESTMENT MANAGEMENT CORP. By:  

 

Name:  

 

Title:  

 

FEDERATED INTERNATIONAL MANAGEMENT LIMITED By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 6 TO INTERCOMPANY SUBORDINATION AGREEMENT]

 

FEDERATED INVESTORS MANAGEMENT COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED INVESTMENT COUNSELING By:  

 

Name:  

 

Title:  

 

FEDERATED SECURITIES CORP. By:  

 

Name:  

 

Title:  

 

FEDERATED SERVICES COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED SHAREHOLDER SERVICES COMPANY By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 6 TO INTERCOMPANY SUBORDINATION AGREEMENT]

 

FII HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

PASSPORT RESEARCH, LTD. By:   Federated Investment Management Company, its
general partner By:  

 

Name:  

 

Title:  

 

FEDERATED INTERNATIONAL HOLDINGS BV By:  

 

Name:  

 

Title:  

 

FEDERATED INTERNATIONAL - EUROPE GMBH By:  

 

Name:  

 

Title:  

 

FEDERATED ASSET MANAGEMENT GMBH By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 5 OF 6 TO INTERCOMPANY SUBORDINATION AGREEMENT]

 

FEDERATED PRIVATE ASSET MANAGEMENT, INC. By:  

 

Name:  

 

Title:  

 

RETIREMENT PLAN SERVICE COMPANY OF AMERICA By:  

 

Name:  

 

Title:  

 

FEDERATED ADVISORY SERVICES COMPANY By:  

 

Name:  

 

Title:  

 

FEDERATED EQUITY MANAGEMENT COMPANY OF PENNSYLVANIA By:  

 

Name:  

 

Title:  

 

FEDERATED INVESTORS (UK) LTD. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 6 OF 6 TO INTERCOMPANY SUBORDINATION AGREEMENT]

 

FEDERATED MDTA TRUST By:  

 

Name:  

 

Title:  

 

HBSS ACQUISITION CO. By:  

 

Name:  

 

Title:  

 

FEDERATED MDTA LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO

INTERCOMPANY SUBORDINATION AGREEMENT

List of Companies

 

1. Edgewood Services, Inc.

 

2. Federated Administrative Services

 

3. Federated Administrative Services, Inc.

 

4. Federated Investment Management Company

 

5. Federated Investors Trust Company

 

6. Southpointe Distribution Services Inc.

 

7. Federated Global Investment Management Corp.

 

8. Federated International Management Limited

 

9. Federated Investors Management Company

 

10. Federated Investment Counseling

 

11. Federated Securities Corp.

 

12. Federated Services Company

 

13. Federated Shareholder Services Company

 

14. FII Holdings, Inc.

 

15. Passport Research, Ltd.

 

16. Federated International Holdings BV

 

17. Federated International - Europe GmbH

 

18. Federated Asset Management GmbH

 

19. Federated Private Asset Management, Inc.

 

20. Retirement Plan Service Company of America

 

21. Federated Advisory Services Company



--------------------------------------------------------------------------------

22. Federated Equity Management Company of Pennsylvania

 

23. Federated Investors (UK) Ltd.

 

24. Federated MDTA Trust

 

25. HBSS Acquisition Co.

 

26. Federated MDTA LLC

 

27. Federated Investors, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2

TO

INTERCOMPANY SUBORDINATION AGREEMENT

Notice Information

 

Edgewood Services, Inc.    Address: Federated Administrative Services   
Federated Investors Tower Federated Administrative Services, Inc.    1001
Liberty Avenue Federated Investment Management Company    Pittsburgh, PA
15222-3779 Southpointe Distribution Services Inc.    Attn: Denis McAuley III
Federated Global Investment Management Corp.    Telephone No.: (412) 288-7712
Federated International Management Limited    Telecopier No.: (412) 288-8687
Federated Investors Management Company    E-mail: dmcauley@federatedinv.com
Federated Investment Counseling    Federated Securities Corp.    Federated
Services Company    Federated Shareholder Services Company    Passport Research,
Ltd.    Federated International Holdings BV    Federated International - Europe
GmbH    Federated Asset Management GmbH    Federated Private Asset Management,
Inc.    Retirement Plan Service Company of America    Federated Advisory
Services Company    Federated Equity Management Company of Pennsylvania   
Federated Investors (UK) Ltd.    Federated MDTA Trust    HBSS Acquisition Co.   
Federated MDTA LLC    Federated Investors, Inc.   



--------------------------------------------------------------------------------

FII Holdings, Inc.    Address:    103 Springer Building    3411 Silverside Road
   Wilmington, DE 19810    Attn: Mary Alice Avery    Telephone No.: (302)
477-3142    Telecopier No.: (302) 478-3667 Federated Investors Trust Company   
Address:    1001 Liberty Avenue, 19th Floor    Pittsburgh, PA 15222-3779   
Attn: Denis McAuley III    Telephone No. (412) 288-7712    Telecopier No. (412)
288-8687    Email: dmcauley@federatedinv.com



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)(1)

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

This Bank Joinder and Assumption Agreement (the “Joinder”) is made as of
            , 20    (the “Effective Date”) by                     (the “New
Commitment Provider”).

Background

Reference is made to the Credit Agreement dated as of August 19, 2008 among
Federated Investors, Inc. (the “Borrower”), the Guarantors now or hereafter
party thereto, the Banks now or hereafter party thereto and PNC BANK, NATIONAL
ASSOCIATION, as agent (the “Agent”) (as the same has been and may hereafter be
modified, supplemented, amended or restated the “Agreement”). Capitalized terms
defined in the Agreement are used herein as defined therein.

Agreement

In consideration of the Banks’ permitting the New Commitment Provider to become
a Bank under the Agreement, the New Commitment Provider agrees that effective as
of the Effective Date it shall become, and shall be deemed to be, a Bank under
the Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Commitment Provider remains a party to the
Agreement, such New Commitment Provider shall assume the obligations of a Bank
under and perform, comply with and be bound by each of the provisions of the
Agreement which are stated to apply to a Bank and shall be entitled to the
benefits, rights and remedies set forth therein and in each of the other Loan
Documents. The New Commitment Provider hereby acknowledges that it has
heretofore received a true and correct copy of the Agreement (including any
modifications thereof or supplements or waivers thereto) as in effect on the
Effective Date and the executed original of its Term Loan Note dated the
Effective Date issued by the Borrower under the Agreement in the face amount of
$            .

The Commitments and Ratable Shares of the New Commitment Provider and each of
the other Banks are as set forth on Schedule 1.1(B) to the Agreement. Schedule
1.1(B) to the Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrower shall repay all outstanding Loans to which either the Base Rate Option
or the Euro Rate Option applies and simultaneously reborrow a like amount of
Loans under each such Interest Rate Option from the Banks (including the New
Commitment Provider) according to the Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section 5.6.2 [Indemnity].



--------------------------------------------------------------------------------

The New Commitment Provider is executing and delivering this Joinder as of the
Effective Date and acknowledges that it shall: (A) share ratably in all Base
Rate Loans borrowed by the Borrower on and after the Effective Date; and
(B) participate in all new Euro Rate Loans borrowed by the Borrower on and after
the Effective Date according to its Ratable Share.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Commitment Provider has duly executed and delivered
this Joinder as of the Effective Date.

 

[NEW COMMITMENT PROVIDER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:   PNC BANK, NATIONAL ASSOCIATION, as Agent   By:  

 

Name:  

 

Title:  

 

BORROWER:   FEDERATED INVESTORS, INC.   By:  

 

  (SEAL) Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS

Attach Schedule 1.1(B)



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)(2)

FORM OF

LOAN DOCUMENT JOINDER AND ASSUMPTION AGREEMENT

THIS LOAN DOCUMENT JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as
of             , 200    , by                     , a
                    [corporation/partnership/limited liability company] (the
“New Party”).

Background

Reference is made to (i) the Credit Agreement, dated as of August 19, 2008, as
the same may be restated, modified, supplemented, or amended from time to time
(the “Agreement”), by and among FEDERATED INVESTORS, INC., a Pennsylvania
corporation (the “Borrower”), the Guarantors now or hereafter party thereto (the
“Guarantors”), the Banks now or hereafter party thereto (the “Banks”) and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Banks (in such
capacity, the “Agent”), (ii) the Continuing Agreement of Guaranty and
Suretyship, dated as of August 19, 2008 (as the same may be restated, modified,
supplemented, or amended from time to time, the “Guaranty”), of Guarantors now
or hereafter a party thereto given to Agent as agent for the Banks, (iii) the
Intercompany Subordination Agreement, dated as of August 19, 2008, among the
Borrower and each other Company now or hereafter a party thereto and Agent for
the benefit of the Banks (as the same may be restated, modified, restated,
supplemented, or amended from time to time, the “Intercompany Subordination
Agreement”), and (iv) the other Loan Documents referred to in the Agreement, as
the same may be modified, supplemented, restated or amended from time to time
(the “Loan Documents”).

Agreement

Capitalized terms defined in the Agreement are used herein as defined therein.

In consideration of the value of the synergistic and other benefits received by
the New Party as a result of being or becoming affiliated with the Borrower and
the other Loan Parties, the New Party hereby agrees that effective as of the
date hereof it hereby is, and shall be deemed to be, and assumes the obligations
of [a “Guarantor,” jointly and severally with the existing Guarantors under the
Guaranty and] [delete bracketed language if New Party is a Regulated Subsidiary,
Foreign Subsidiary or less than wholly-owned Subsidiary over which the Borrower
does not maintain control as permitted by Section 8.2.4(iii)(B)] a “Company”
under the Intercompany Subordination Agreement; and, New Party hereby agrees
that from the date hereof and so long as any Loan or any Commitment of any Bank
shall remain outstanding and until the payment in full of the Loans and the
Notes, and the performance of all other obligations of the Borrower and the
other Loan Parties under the Loan Documents, the New Party shall



--------------------------------------------------------------------------------

perform, comply with, and be subject to and bound by each of the terms and
provisions of [the Agreement, the Guaranty] and the Intercompany Subordination
Agreement jointly and severally with the [other Guarantors] and Companies which
are parties thereto. Without limiting the generality of the foregoing, the New
Party hereby represents and warrants that (i) each of the representations and
warranties set forth in Section 6.1 of the Agreement applicable to a Loan Party
and its Subsidiaries is true and correct as to the New Party on and as of the
date hereof and (ii) the New Party has heretofore received a true and correct
copy of the Agreement, the Guaranty, the Intercompany Subordination Agreement,
and each of the other Loan Documents (including any modifications thereof or
supplements or waivers thereto) in effect on the date hereof.

The New Party hereby makes, affirms, and ratifies in favor of the Banks and the
Agent, [the Agreement, the Guaranty and ] the Intercompany Subordination
Agreement.

The New Party is simultaneously delivering to the Agent the documents together
with the Loan Document Joinder required under Section 8.1.11 and Section 11.18
of the Agreement.

In furtherance of the foregoing, the New Party shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Agent to carry out
more effectively the provisions and purposes of this Joinder and the other Loan
Documents.

The New Party acknowledges and agrees that a telecopy transmission to Agent or
any Bank of signature pages hereof purporting to be signed on behalf of the New
Party shall constitute effective and binding execution and delivery hereof by
the New Party.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 OF LOAN DOCUMENT JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Party has
duly executed this Loan Document Joinder and Assumption Agreement and delivered
the same to the Agent for the benefit of the Banks, as of the date and year
first above written.

 

[NEW PARTY] By:  

 

  (SEAL)   Name:     Title:  

 

Address for Notice:

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(T)

FORM OF

TERM LOAN NOTE

 

$               

August 19, 2008

Pittsburgh, Pennsylvania

FOR VALUE RECEIVED, the undersigned, FEDERATED INVESTORS, INC., a Pennsylvania
corporation (herein called the “Borrower”), hereby unconditionally promises to
pay to the order of                         (the “Bank”), the lesser of (i) the
principal sum of                     U.S. Dollars (U.S. $            ), or
(ii) the aggregate unpaid principal balance of all Term Loans made by the Bank
to the Borrower pursuant to Section 3.1 or 3.6 of the Credit Agreement dated as
of August 19, 2008 among the Borrower, the Banks from time to time party
thereto, the Guarantors from time to time party thereto, and PNC Bank, National
Association, as agent (the “Agent”) for the Banks (as it may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), payable as set forth in Section 3.2 of the Credit
Agreement, with the outstanding balance of principal payable in full on the
Expiration Date or the earlier acceleration of the Loans. The Borrower shall pay
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum specified by the Borrower
pursuant to Section 4.1 of, or as otherwise provided in, the Credit Agreement.
After any principal hereof or interest hereon shall have become due and payable
by its terms or by acceleration, declaration or otherwise, and after expiration
of any applicable grace period, such amount shall thereafter bear interest at a
rate per annum which shall be equal to two percent (2%) above the rate of
interest otherwise applicable with respect to such amount or two percent
(2%) above the Base Rate Option if no rate of interest is otherwise applicable,
until paid in full (whether before or after judgment), payable on demand.

Subject to the provisions of the Credit Agreement, interest hereon will be
payable (i) on the Term Loans to which the Base Rate applies, on the first
Business Day of each October, January, April and July after the date hereof and
on the Expiration Date, and thereafter on demand, and (ii) on the Term Loans to
which the Euro Rate Option applies, on the last day of each applicable Interest
Period and, if any such Interest Period is longer than three (3) months, also on
the first Business Day after the end of each third month during such period, and
on the Expiration Date and thereafter on demand, (iii) on the Expiration Date,
(iv) on acceleration of this Note, and (v) at any other time set forth in the
Credit Agreement.

If any payment of principal or interest on this Note shall be stated to be or
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day (unless in the case of the Term Loans to which
the Euro Rate Option applies such Business Day falls in the next calendar month,
in which case the payment shall be made on the next preceding Business Day) and
any such extension of time shall in such case be included in computing interest
in connection with payment.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent located at 249 Fifth Avenue, Pittsburgh,
Pennsylvania 15222-2707, in lawful money of the United States of America in
immediately available funds.

This Note is one of the Term Loan Notes referred to in, is subject to the
provisions of and is entitled to the security provided for in and the other
benefits of, the Credit Agreement, which Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified.

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings specified in the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Agent, the Bank and their
respective successors and assigns. All references herein to the “Borrower”, the
“Agent” and the “Bank” shall be deemed to apply to the Borrower, the Agent and
the Bank, respectively, and their respective successors and assigns.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal law of
the Commonwealth of Pennsylvania without giving effect to its principles of
conflicts of law.

 

WITNESS/ATTEST:     FEDERATED INVESTORS, INC.

 

    By:  

 

Title:     Title:   [Seal]      

 

2



--------------------------------------------------------------------------------

EXHIBIT 3.3

FORM OF

TERM LOAN REQUEST

 

TO:   

PNC Bank, National Association, as Agent

Telephone No.: (412) 762-7638

Telecopier No. (412) 762-8672

Attn: Rini Davis

FROM:    Federated Investors, Inc. RE:    Credit Agreement dated as of
August 19, 2008 by and among Federated Investors, Inc., the Banks from time to
time party thereto, the Guarantors from time to time party thereto, and PNC
Bank, National Association, as Agent (as amended, restated, supplemented or
modified from time to time, the “Agreement”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

Pursuant to the Agreement, the undersigned Borrower irrevocably requests
[check as appropriate]:

 

1.    (a)   

         

   A new Term Loan pursuant to Section 3.1 or 3.6, OR      

 

   A renewal of the Euro Rate Option with respect to an outstanding tranche of
Term Loans, OR      

 

   A conversion of an outstanding tranche of Term Loans currently under the Base
Rate Option, OR      

 

   A conversion of an outstanding tranche of Term Loans currently under the Euro
Rate Option

TO OR IN THE FORM OF:

 

   (b) (i)   

         

   Base Rate Option Loans having a Borrowing Date of                 , 200    
(which date shall (i) be one (1) Business Day before receipt by Agent by
1:00 p.m. (Pittsburgh time) of this Loan Request, and (ii) occur on the last day
of the Interest Period if a Euro Rate Option Loan is being converted into a Base
Rate Option Loan)

OR



--------------------------------------------------------------------------------

   (ii)   

         

   Euro Rate Option Loans of one Borrowing Tranche having a Borrowing Date of
                            , 200     (which date shall (i) be three (3)
Business Days after the Business Day of receipt by Agent by 1:00 p.m.
(Pittsburgh time) of this Loan Request, and (ii) occur on the last day of the
Interest Period if a Euro Rate Option Loan is being renewed as a Euro Rate
Option Loan)

2. Such Term Loan is in the principal amount of U.S. $            (shall not be
less than (i) $5,000,000 and increments of $50,000 if in excess of $5,000,000
for each Loan Request to which the Euro Rate Option applies or (ii) the lesser
of $1,000,000 or the maximum amount available and increments of $50,000 if in
excess of $1,000,000 for each Loan Request to which the Base Rate Option
applies).

3.                    For an Interest Period of:

 

                                                                     
                                 [one (1), two (2), three (3), six (6) or twelve
(12) months]

4. As of the date hereof and the date of making of the Term Loan requested
hereby: the representations and warranties contained in Article 6 of the
Agreement and any certificates delivered by any of the Loan Parties after the
Closing Date are and will be true (except representations, warranties and
certifications that expressly relate solely to an earlier date or time, which
representations, warranties and certifications were true on and as of the
specific date referred to therein); the Loan Parties have performed and complied
with all covenants and conditions of the Agreement; no Event of Default or
Potential Default has occurred and is continuing or shall exist; and the making
of the Term Loan requested hereby shall not contravene any Law applicable to the
Loan Parties, the Agent or any of the Banks.

The undersigned hereby certifies to the accuracy of the foregoing.

 

      FEDERATED INVESTORS, INC. Date  

 

    By  

 

      Name:  

 

      Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT 7.1.4

OPINION OF COUNSEL

The opinion of counsel shall confirm those representations and warranties with
respect to the Borrower and the other Loan Parties contained in Section 6.1 of
the Credit Agreement which are listed below.

 

6.1.1    Organization and Qualification 6.1.3    Power and Authority 6.1.4   
Validity and Binding Effect 6.1.5    No Conflict 6.1.6    Litigation 6.1.12   
Consents and Approvals 6.1.18    Investment Companies



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

COMPLIANCE CERTIFICATE

PNC Bank, National Association, as Agent

One PNC Plaza, 2nd Floor

249 Fifth Avenue

Pittsburgh, PA 15222

Telephone No.: (412) 768-2642

Telecopier No.: (412) 762-6484

Attn: Edward Chidiac, Vice President

Ladies and Gentlemen:

Pursuant to Section 8.3.3 of the Credit Agreement (the “Agreement”) dated as of
August 19, 2008, by and among Federated Investors, Inc. (the “Borrower”), the
Banks from time to time party thereto, the Guarantors from time to time party
thereto, and PNC Bank, National Association, as agent (the “Agent”) for the
Banks, as amended, restated or supplemented from time to time, I, the [Chief
Executive Officer / President / Chief Financial Officer / Treasurer / other
Authorized Officer] of the Borrower, in my capacity as the [Chief Executive
Officer / President / Chief Financial Officer / Treasurer / other Authorized
Officer], do hereby certify to the Banks and the Agent as follows (capitalized
terms which are not defined herein have the meanings given in the Agreement) as
of the [quarter/year] ending on                     (the “Report Date”):

 

(1)      The representations and warranties of the Borrower and other Loan
Parties contained in Article 6 of the Agreement and any certifications delivered
by the borrower or any other Loan Party after the Closing Date are true on and
as of the Report Date with the same effect as though such representations,
warranties and certifications had been made on and as of such date (except
representations, warranties and certifications which expressly related solely to
an earlier date and time which representations, warranties and certifications
were true on and as of the specific date referred to therein), and the Borrower
and other Loan Parties has performed and complied with all covenants and
conditions of the Agreement, [except that: insert any applicable disclosures].
(2)      No Event of Default or Potential Default exists and is continuing. (3)
     Maximum Leverage Ratio (Section 8.2.14). The ratio of (A) Total
Indebtedness on the Report Date to (B) Consolidated EBITDA for the four (4)
fiscal quarters ending as of the Report Date is                  to 1.0 which
does not exceed 2.0 to 1.0.                         (A)    Total Indebtedness as
of the Report Date (each item is measured on a consolidated basis):         (i)
   Borrowed money (including money borrowed under the Agreement)    $  
             



--------------------------------------------------------------------------------

        (ii)    Amounts raised under or liabilities in respect of any note
purchase or acceptance credit facility   $                        (iii)   
Reimbursement obligations (contingent or otherwise) under any letter of credit,
currency swap agreement, any interest rate swap, cap, collar or floor agreement
or other interest rate management device   $                        (iv)    Any
other transaction (including forward sale or purchase agreements, capitalized
leases and conditional sales agreements) having the commercial effect of a
borrowing of money entered into by such person to finance its operations or
capital requirements (but not including trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
thirty (30) days past due)   $                        (v)    Any Guaranty of
Indebtedness for borrowed money   $                        (vi)    Sum of Items
(i), (ii), (iii), (iv), and (v) equals Total Indebtedness   $               
     (B)    Consolidated EBITDA for the four (4) quarters ending on the Report
Date (insert figure from Item 4(A)(iv) below)   $                     (C)   
Ratio of Item (A)(vi) to Item (B) equals Leverage Ratio   to 1.0 (4)     
Minimum Interest Coverage Ratio (Section 8.2.15). The ratio of (A) Consolidated
EBITDA to (B) consolidated interest expense for the four (4) fiscal quarters
then ended of the Borrower and its Consolidated Subsidiaries, as of the Report
Date, is              to 1.0 which is not less than 4.0 to 1.0.        (A)   
Consolidated EBITDA is computed as follows (each item is measured for the four
(4) fiscal quarters ending on the Report Date on a consolidated basis):         
   (i)    (a)    net income   $                           (b)    depreciation  
$                           (c)    amortization   $                          
(d)    other non-cash charges to net income (excluding any non-cash charges
which require an accrual or reserve for cash charges for any future period)   $
                          (e)    interest expense   $               

 

2



--------------------------------------------------------------------------------

           (f)    income tax expense   $                        (ii)    Sum of
Items (a), (b), (c), (d), (e) and (f)   $                        (iii)   
Non-cash credits to net income   $                        (iv)    Item (ii)
reduced by Item (iii) equals Consolidated EBITDA (provided if the Borrower and
Consolidated Subsidiaries shall make one or more acquisitions or dispositions of
capital stock of any Person or all or substantially all of the assets of any
Person permitted by Sections 8.2.6 or 8.2.7 during such period, Consolidated
EBITDA for such period shall be adjusted on a pro forma basis in a manner
satisfactory to Agent to give effect to all such acquisitions or dispositions as
if they had occurred at the beginning of such period)   $                       
               (B)    Consolidated interest expense for the four (4) fiscal
quarters ending on the Report Date   $                     (C)    Ratio of Item
(A)(iv) to Item (B) equals interest coverage ratio   to 1.0 (5)      Loans and
Investments (Section 8.2.4). The Loan Parties and their Subsidiaries have not
made any loans and investments in any other Persons except as expressly
permitted under Section 8.2.4.          (A)    Less than Wholly Owned Corporate
Entities (Subsection (iii)(B)). The Loan Parties’and their Subsidiaries’
investment in corporate entities in which the Borrower does not maintain control
but for which none of the Loan Parties or their Subsidiaries has any liability
greater than its initial investment in such entity and where the activities in
which such entity engages are consistent with the activities set forth in
Section 6.1.28 of the Agreement is $             on the Report Date which does
not exceed the maximum permitted amount of $50,000,000.                      
        Less than Wholly Owned Corporate Entities (list the dollar amount of
each investment separately)    

 

  $                   $                 Total           $                

 

3



--------------------------------------------------------------------------------

     (B)    Limited Investments in Special Purpose Subsidiaries (Subsection
(ix)). The Loan Parties’ and their Subsidiaries’ Limited Investment in Special
Purpose Subsidiaries is $             on the Report Date which does not exceed
the maximum permitted amount of $500,000.     (6)     

Dividends and Related Distributions (Section 8.2.5). The Loan Parties and their
Subsidiaries have not made or paid or agreed to make or pay any dividends or
other distributions on account of any shares of their capital stock or the
purchase, redemption or retirement of any such shares (or warrants, rights or
options therefor) during the quarter ending on the Report Date unless after
giving effect to such dividend or other distribution (i) the Loan Parties remain
in pro forma compliance with the financial covenants contained in
Sections 8.2.14 and 8.2.15 and (ii) the Loan Parties have an aggregate Liquidity
of no less than $10,000,000.

            Amount of Dividends and Related Distributions:    $                 
    

If greater than $0, complete the following: Pro forma compliance with
Sections 8.2.14 and 8.2.15 is demonstrated by the attached calculation of
Maximum Leverage Ratio and Minimum Interest Coverage Ratio in the format set
forth in Items 3 and 4 above.

           

Liquidity as of the Report Date is computed as follows:

          (i)    Cash    $                     (ii)    Cash equivalents    $  
                  (iii)    Undraw Revolving Credit Commitments under Revolving
Credit Agreement    $                     (iv)    The sum of Items (i) - (iii)
equals Liquidity    $                  (7)      Liquidations, Mergers,
Consolidations, Acquisitions (Section 8.2.6). None of the Loan Parties or their
Subsidiaries was a party to any dissolution, liquidation, merger, consolidation
or acquisition during the quarter ending on the Report Date, except as expressly
permitted under Section 8.2.6.             (A)    Acquisitions of Stock or
Assets of Third Parties (Subsection (ii) of Section 8.2.6).                (i)
   The Borrower and each Consolidated Subsidiary of the Borrower did not acquire
the stock or assets of any other Persons except as listed below, each of which
transactions is correctly described below and was completed in compliance with
Section 8.2.6(ii) of the Agreement:       

 

4



--------------------------------------------------------------------------------

Date of Transaction

  

Name of Seller

  

Assets Acquired
(Stock or Assets)

  

Purchase Price
(including liabilities
assumed)

                                                     $               
                                                $                        
$                (Total)                  

 

(8)    Disposition of Assets or Subsidiaries (Section 8.2.7). The Loan Parties
and their Subsidiaries did not sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any of their properties or
assets, tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest or partnership interests of a Subsidiary), except in accordance with
clauses (i) through (iv) of Section 8.2.7 of the Agreement.          (A)   
Capital Stock or Substantially All Assets (Subsection (iv) of Section 8.2.7).
The assets of any sold or transferred Subsidiary comprised         % of the
total assets of the Borrower and the Consolidated Subsidiaries for the most
recent fiscal quarter ending prior to such disposition, which does not exceed
the permitted percentage of 5%, and         % of Consolidated EBITDA for the
most recent four (4) fiscal quarters ending prior to such disposition is
attributable to such sold or transferred Subsidiaries or assets, which does not
exceed the permitted percentage of 5%.             (9)    Change of Ownership
(Section 8.2.13).                (A)    No change in the ownership of Borrower’s
capital stock has occurred during the quarter ending on the Report Date except
for transactions permitted under of Section 8.2.13 of the Agreement. (10)    New
Subsidiaries (Section 8.1.11). Borrower has not created or acquired any
Subsidiaries during the calendar quarter ending on the Report Date except for
the following:

 

Name of Subsidiary

  

Acquired/Formed

  

Date of Acquisition of

Formation

                                                                            
            

 

5



--------------------------------------------------------------------------------

[insert “None” if Borrower has not created or acquired any new Subsidiaries] If
Borrower has listed any Subsidiaries above, Borrower must check and complete (1)
or (2) below, as applicable (see Section 8.1.11): (1)                   Borrower
has previously caused each of the Subsidiaries listed above and its owners to
execute and deliver to the Agent each of the following:    (a)                A
Loan Document Joinder    (b)                Secretary’s Certificate attaching
organizational documents, authorizing resolutions and incumbency    (c)   
            a legal opinion confirming the matters set forth in Exhibit 7.1.4 to
the Credit Agreement (2)                   Borrower is delivering each of the
documents listed in item 1(a) through (c) above with this Certificate

 

FEDERATED INVESTORS, INC. By:  

 

Title:  

 

 

6



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

Level

  

Debt Rating

[S&P and Moody’s, Respectively]

   Base Rate Spread    Euro Rate Spread

I

  

A- or above

or

A3 or above

   0    100.0

II

  

BBB+

or

Baa1

   0    112.5

III

  

BBB

or

Baa2

   0    125.0

IV

  

BBB -

or

Baa3

   0    137.5

V

  

Below BBB-

or

Below Baa3 or unrated

   12.5    162.5

For purposes of determining the Applicable Margin:

 

(a) If rated by both Standard & Poor’s and Moody’s, if a difference exists in
the Debt Ratings of Moody’s and Standard & Poor’s, the lower of such Debt
Ratings will determine the relevant pricing level,

 

(b) If the Borrower has a Debt Rating for both its senior unsecured long-term
debt and its long-term counterparty credit and a difference exists in such Debt
Ratings, the lower of such Debt Ratings will determine the relevant pricing
level, and

 

(c) Any change in the Applicable Margin shall become effective five (5) Business
Days after any public announcement of the change in the Debt Rating requiring
such an increase or a decrease.

 

1.1(A) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Banks and Addresses for Notices to Banks

 

Bank

   Commitment    Ratable Share  

Bank Name (also Agent):

PNC Bank, National Association

Address for Notices:

One PNC Plaza, 2nd Floor

249 Fifth Avenue

Pittsburgh, PA 15222

Attention: Edward Chidiac

Telephone: (412) 768-2642

Telecopy: (412) 762-6484

Email: edward.chidiac@pnc.com

   $ 45,000,000.00    32.142857143 % 

Address of Lending Office:

PNC Firstside Center

500 First Avenue, 3rd Floor

Pittsburgh, PA 15219

Attention: Rini Davis

Telephone: (412) 762-7638

Telecopy: (412) 705-2006

Email: rini.davis@pnc.com

     

Bank of America, National Association

Address for Notices:

335 Madison Avenue

New York, NY 10017

Attention: Jorge L. Gil

Telephone: (212) 503-7985

Telecopy: (704) 409-0078

Email: jorge.l.gil@bankofamerica.com

   $ 15,000,000.00    10.714285714 % 

Address of Lending Office:

901 Main Street

Dallas, TX 75202-3714

Attn: Susan Maass-Thomas

Telephone: (214) 209-1349

Telecopy: (214) 209-9765

Email: susan.maass-thomas@bankofamerica.com

     

 

1.1(B) - 1



--------------------------------------------------------------------------------

Citibank, N.A.

Address for Notices:

388 Greenwich Street, 8th Floor

New York, NY 10048

Attention: Frank J. Anduiza

Telephone: (212) 816-5573

Telecopy: (212) 816-5325

Email: frank.j.anduiza@citigroup.com

   $ 15,000,000.00    10.714285714 % 

Address of Lending Office:

2 Penns Way, Suite 110

New Castle, DE 19720

Attention: Simone Palmer

Telephone: (302) 894-6116

Telecopy: (212) 994-0847

     

State Street Bank and Trust Company

Address for Notices:

225 Franklin Street MA07

Boston, MA 02110

Attention: James Reichert

Telephone: (617) 664-0240

Telecopy: (617) 664-0646

Email: jhreichert@statestreet.com

   $ 30,000,000.00    21.428571429 % 

Address of Lending Office:

225 Franklin Street MA011

Boston, MA 02110

Attention: Voy Pearson

Telephone: (617) 664-4008

Telecopy: (617) 664-3874

Email: vpearson@statestreet.com

     

The Bank of New York Mellon

Address for Notices:

One Wall Street, 17th Floor

New York, NY 10286

Attention: Paulette Truman

Telephone: (212) 635-6407

Telecopy: (212) 809-9520

Email: paulette.truman@bnymellon.com

   $ 10,000,000.00    7.142857143 % 

Address of Lending Office:

One Wall Street, 17th Floor

New York, NY 10286

Attention: Paulette Truman

Telephone: (212) 635-6407

Telecopy: (212) 809-9520

Email: paulette.truman@bnymellon.com

     

 

1.1(B) - 2



--------------------------------------------------------------------------------

National City Bank

Address for Notices:

20 Stanwix Street

Location: 25-191

Pittsburgh, PA 15222

Attention: Susan B. Dimmick, VP

Telephone: (412) 644-7726

Telecopy: (412) 644-7555

Email: susan.dimmick@nationalcity.com

 

Address of Lending Office:

20 Stanwix Street

Location: 25-191

Pittsburgh, PA 15222

Attention: Susan B. Dimmick, VP

Telephone: (412) 644-7726

Telecopy: (412) 644-7555

Email: susan.dimmick@nationalcity.com

   $ 15,000,000.00    10.714285714 % 

UMB Bank, n.a.

Address for Notices:

1010 Grand Boulevard

Kansas City, MO 64106

Attention: David A. Proffitt

Telephone: (816) 860-7935

Telecopy: (816) 860-7143

Email: david.proffitt@umb.com

 

Address of Lending Office:

928 Grand Boulevard

Kansas City, MO 64106

Attention: Vaughnda Ritchie

Telephone: (816) 860-7019

Telecopy: (816) 860-3772

Email: vaughnda.ritchie@umb.com

   $ 10,000,000.00    7.142857143 % 

Total

   $ 140,000,000.00    100.000000000 %               

 

1.1(B) - 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

BORROWER AND GUARANTORS:

 

Name:    Federated Investors, Inc. Address:   

Federated Investors Tower

20th Floor, 1001 Liberty Avenue

Pittsburgh, PA 15222

  

Attention: Denis McAuley III

Telephone: (412) 288-7712

Telecopy: (412) 288-8687

 

1.1(B) - 4



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

PERMITTED LIENS

None

 

1.1(P) - 1



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

SUBSIDIARIES

 

Entity Name

   Jurisdiction    Owned by    No. of
Outstanding
Shares    % of
Shares  

FII Holdings, Inc.

   Delaware Corporation    Federated Investors, Inc.    500    100 % 

HBSS Acquisition Co.

   Delaware Corporation    Federated MDTA Trust    3,000    100 % 

Federated Advisory Services Company

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Federated Equity Management Company of Pennsylvania

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Federated Investment Management Company

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Passport Research Ltd.

   Pennsylvania Limited Partnership    Federated Investment
Management Company    N/A    50.5 % 

Federated MDTA LLC

   Delaware Limited Liability Company    Federated MDTA Trust    N/A    100 % 

Federated Global Investment Management Corp.

   Delaware Corporation    FII Holdings, Inc.    1,000    100 % 

Federated International Holdings BV

   Netherlands Company    FII Holdings, Inc.    40,000    100 % 

Federated Asset Management GmbH

   German Company    Federated International
Holdings BV    100,000    100 % 

Federated International Management Limited

   Ireland Company    Federated International
Holdings BV    114,570    100 % 

Federated Investors (UK) Ltd.

   English Company    Federated International
Holdings BV    75,000    100 % 

Federated International-Europe GmbH

   German Company    Federated International
Holdings BV    1    100 % 

Federated Investment Counseling

   Delaware Statutory Trust    FII Holdings, Inc.    1,000    100 % 

Federated Securities Corp.

   Pennsylvania Corporation    FII Holdings, Inc.    17,275    100 % 

Federated Investors Management Company

   Pennsylvania Corporation    FII Holdings, Inc.    1,000    100 % 

Federated Services Company

   Pennsylvania Corporation    FII Holdings, Inc.    1,000    100 % 

 

6.1.2 - 1



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction    Owned by    No. of
Outstanding
States    % of
Shares  

Edgewood Services, Inc.

   New York Corporation    Federated Services
Company    12,309    100 % 

Federated Shareholder Services Company

   Delaware Statutory Trust    Federated Services
Company    1,000    100 % 

Retirement Plan Service Company of America

   Delaware Statutory Trust    Federated Services
Company    1,000    100 % 

Federated Administrative Services

   Delaware Statutory Trust    Federated Services
Company    1,000    100 % 

Federated Administrative Services, Inc.

   Pennsylvania Corporation    Federated Services
Company    500    100 % 

Southpointe Distribution Services Inc.

   Pennsylvania Corporation    FII Holdings, Inc.    50,000    100 % 

Federated MDTA Trust

   Massachusetts Business Trust    FII Holdings, Inc.    100    100 % 

Federated Private Asset Management, Inc.

   Delaware Corporation    FII Holdings, Inc.    100,000    100 % 

Federated Investors Trust Company

   Pennsylvania Trust Company    FII Holdings, Inc.    10,000    100 % 

 

6.1.2 - 2



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

Indebtedness under the Revolving Credit Agreement and related loan documents,
which provide for a $200,000,000 revolving credit facility, and any increase
contemplated by Section 2.10 of the Revolving Credit Agreement, as in effect on
the date hereof, which permits for an increase of the revolving credit facility
to a maximum of $300,000,000 (subject to the terms and conditions set forth in
the Revolving Credit Agreement).

 

8.2.1 - 1



--------------------------------------------------------------------------------

SCHEDULE 8.2.4

PERMITTED LOANS AND INVESTMENTS

None

 

8.2.4 - 1